Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on December 02, 2021.
Response to Amendment
3.	Applicant’s amendment filed on 12/02/2021 with respect to claims 22-41 has been received, entered into the record and considered.
4.	As a result of the amendment, claim 22, 29 and 36 has been amended. 
5.	Claims 22-41 remain pending in this office action. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 22-27, 29-34, 36-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al (US 2011/0071869 A1), in view of Yan et al (US 2007/0240046 A1).
	As per claim 1, O’Brian discloses:
	- a method, comprising (Para [0003], line 1-2, “The present invention relates generally to systems and methods for managing or automating workflow processes”), 
	- performing, at one or more computing devices (Fig.1, Para [0066]),
	- receiving a query pertaining to a data processing workflow associated with one or more events including a particular event (query pertaining data processing workflow with event, Para [013], a workflow process management system is provided, which comprises an examiner broadest reasonable interpretation: eform user interface is used to create various status report which is query able, associated with one or more event, Para [0147]-[0148], “
The Check Complete and Check Start procedures or activities are described in more detail below. The "check complete" or CheckComplete subroutine which results from node or event 82 of FIG. 16 checks to see if each activity which is still incomplete can be completed”).
	- analyzing, in response to the query, at least a representation of a time- varying validity of a condition associated with the particular event (Fig. 18-19, 21, Para [0173]-[0175], “Each activity displayed shows when the activity was supposed to start and end (based on the project definition) and when the activity really did start and end. This interface is also used to administer a running process, allowing activities to be cancelled or restarted. Users can be added, removed, or reassigned on running or pending activities”), examiner broadest reasonable interpretation: status of an activity (i.e. event) is presented using color in a time varying condition (i.e. completed, late or not started). Applicant’s specification described using a binary number 0, 1, 2 for completed, not completed, etc. for an event. It is obvious that O’Brien teaches such idea using color at a time-varying condition,
	- and providing, based at least in part on said analyzing, a response to the query (status report for various activity is displayed for analyzing, Para [0014], “The reporting module creates user reports showing the current status of all activities of a process”),
	O’Brien does not explicitly disclose wherein the condition is used as a contributory factor in a decision or operation of the data processing workflow during one or more validity periods. However, in the same field of endeavor Yan in analogous art disclose wherein the condition is used as a contributory factor in a decision or operation of the data processing workflow during one or more validity periods (condition to signal to initiate Examiner Broadest reasonable interpretation: according to Para [0022], line 6-12, of applicant’s specification, applicants states that, binary signal (i.e. 0, 1) indicating validity time which the occurrence of the particular event is to be considered a contributory factor for a decision or operation. Accordingly, Yan teaches such concept in Para [0052], Yan teaches, a workflow condition expresses an object or attribute relationship to a value such as 1 is critical, 2 is high, 3 is low etc. to severity of a service request … a duration may be set for the workflow condition, and any workflow actions dependant upon the workflow condition will not be executed until the workflow condition is met for the specified duration … After certain time (i.e. validity period) it makes a decision or operation and take an action such as notify the supervisor. 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of O’Brien with the teaching of Yan by modifying O’Brien such that business process management of O’Brien by defining workflow process through a series of activities required to complete the process using the user interaction operation of Yan for efficient workflow analysis. The motivation for doing so would be to control a view navigation in a workflow environment by incorporating a user-interact operation into a workflow editing application to navigate a user to one or more views within a workflow process instance efficiently. (Yan Para [0023])
	As per claim 23, rejection of claim 22 is incorporated, and further O’Brien discloses:
- detecting an occurrence of the particular event (occurrence of an event (i.e. fill out a form by inserting data), Para [0074], “when a user opens an electronic form, fills out the required data and submits the form (34) via the web browser of a user device”), 
	- generating, based at least in part on said detecting, the representation of the time- varying validity of the condition (generating time varying condition, Para [0070], [0127]), 
	- and storing the representation at a persistent storage device (storing the presentation in state machine (i.e. persistent storage), Para [0071]).
	As per claim 24, rejection of claim 22 is incorporated, and further O’Brien discloses:
	- 2Kowert, Hood, Munyon, Rankin & Goetzel, P.C.initiating, based at least in part on an analysis of the representation of the time- varying validity of the condition, a particular action of the data processing workflow (initiating a particular action, Para [0129]).
	As per claim 25, rejection of claim 24 is incorporated, and further O’Brien discloses:
	- wherein the representation of a time-varying validity of the condition is generated at a first resource corresponding to a first node of a plurality of nodes of a graph associated with the data processing workflow, and wherein said initiating is performed at a second resource corresponding to a second node of the plurality of nodes (node of a graph associated with workflow, Para [0071], “For each activity, there is a main node 26 which branches into any sub-activity or child activity nodes 28. In turn, the next layer of nodes also has branches leading to any sub-subactivity nodes 30 of any of the sub-nodes”).
	As per claim 26 rejection of claim 26 is incorporated, and further O’Brien discloses:
	- wherein the representation of a time-varying validity of the condition comprises a binary signal (weight of each activity represents a binary number, Para [0010], [0186]).
	As per claim 27, rejection of claim 22 is incorporated, and further O’Brien discloses:
- wherein the particular event comprises one or more of. (a) a completion of an insertion of a data set into one or more repositories, (b) a completion of an extraction of a data set from one or more repositories, (c) a completion of a transformation of a data set from a first format to a second format, (d) a completion of a cleansing operation on a data set or (e) a completion of a data processing action requested by a resource corresponding to a first node of a plurality of nodes of a graph associated with the data processing workflow (completion of an activity, Para [0105]-[0108]).
	As per claims 29-34,
Claims 29-34 are system claims corresponding to method claims 22-27 respectively and rejected under the same reason set forth to the rejection of claims 22-27 above.
As per claims 36-39 and 41,
Claims 36-39 and 41 and computer readable medium claim corresponding to method claims 23-25 and 27 respectively and rejected under the same reason set forth to the rejection of claims 23-25 and 27 above.
Allowable Subject Matter
8.	Claim 28, 35 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s arguments with respect to claims 22-41 have been considered but are moot because the new ground of rejection necessitated by the amendment to the claims.
In response to the applicant’s argument in Page 9-11, applicant argued that, although the GUI shows a timeline (a Gnatt view) of basic information about project activities (e.g. the starting and ending times), the GUI does not show "validity periods" when a condition is used as a "contributory factor in a decision or operation of the data processing workflow," as recited. O'Brien does not generally describe "validity periods" for conditions used in the workflow. For at 
	Examiner respectfully response that, newly cited reference Yan teaches wherein the condition is used as a contributory factor in a decision or operation of the data processing workflow during one or more validity periods, at least in Para [0052], Fig. 3-4, condition to signal to initiate an operation (i.e. contributing to a factor), Para [0052], “The workflow condition compares that data to a value, such as 1-Critical, 2-High, 3-Low, or the like … a duration may be set for the workflow condition, and any workflow actions dependant upon the workflow condition will not be executed until the workflow condition is met for the specified duration …  a duration of two hours may be set, and will become a part of the workflow condition, so that if the workflow condition does not remain "True" for the duration, the workflow action (e.g., notify a supervisor) will not be executed”. Examiner Broadest reasonable interpretation: according to Para [0022], line 6-12, of applicant’s specification, applicants states that, binary signal (i.e. 0, 1) indicating validity time which the occurrence of the particular event is to be considered a contributory factor for a decision or operation. Accordingly, Yan teaches such concept in Para [0052], Yan teaches, a workflow condition expresses an object or attribute relationship to a value such as 1 is critical, 2 is high, 3 is low etc. to severity of a service request … a duration may be set for the workflow condition, and any workflow actions dependant upon the workflow condition will not be executed until the workflow condition is met for the specified duration … After certain time (i.e. validity period) it makes a decision or operation and take an action such as notify the supervisor. 
	Therefore, O’Brien and Yan alone or in combination reasonably teaches the argued limitation and other limitation of claim 22, 29 and 36 as claimed.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

					Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167